Citation Nr: 1518580	
Decision Date: 04/30/15    Archive Date: 05/05/15

DOCKET NO.  11-24 647	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1.  Entitlement to an initial disability rating higher than 70 percent for posttraumatic stress disorder (PTSD).

2.  Entitlement to a total disability rating based on individual unemployability due to service-connected disability (TDIU).


ATTORNEY FOR THE BOARD

M. Pryce, Associate Counsel



INTRODUCTION

The Veteran served on active duty from January 1967 to October 1968, with an additional one year, two months, and eleven days of other service.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington, which granted service connection for PTSD and assigned a 70 percent disability rating effective from August 30, 2007.

The Board notes that the issue of entitlement to TDIU was addressed in a separate rating decision issued in August 2010, which was not specifically appealed by the Veteran.  However, the United States Court of Appeals for Veterans Claims (Court) has held that a request for TDIU is not a separate claim for benefits, but rather is an attempt to obtain an appropriate rating for a disability.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  If the Veteran or the record reasonably raises the question of whether the appellant is unemployable due to the disability for which an increased rating is sought, then the question of whether a TDIU is warranted as a result of that disability is part and parcel of that claim.  Id. at 455.  In his September 2011 VA Form 9 (Appeal to the Board of Veterans' Appeals) the Veteran specifically stated that he believed he was entitled to a higher evaluation for PTSD based on his unemployability.  Thereafter, the RO issued a supplemental statement of the case (SSOC) in March 2014 which addressed both the issue of entitlement to a higher rating for PTSD and TDIU.  Thus, the Board finds that entitlement to TDIU due to service-connected PTSD has been raised by the record and is part and parcel of the Veteran's claim for a higher rating.  


REMAND

Disability ratings are determined by the application of a schedule of ratings, which is based on the average impairment of earning capacity.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.1 (2014).  The Veteran's entire history is reviewed when making disability evaluations.  See generally, Schafrath v. Derwinski, 1 Vet. App. 589 (1991); 38 C.F.R. § 4.1.  Where, as in the case of the Veteran's PTSD, the question for consideration is the propriety of the initial evaluation assigned, consideration of the medical evidence since the effective date of the award of service connection and of the appropriateness of staged ratings is required.  See Fenderson v. West, 12 Vet. App. 119, 126 (1999).

In a rating claim, when the evidence of record does not reflect the current state of the claimant's disability, a VA examination must be conducted.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991); 38 C.F.R. § 3.327(a) (2014).  VA's duty to assist includes providing a thorough and contemporaneous medical examination, especially where it is necessary to determine the current level of a disability.  Peters v. Brown, 6 Vet. App. 540, 542 (1994).  Particularly, when the record indicates that the severity of a disability has increased since the most recent VA examination, another examination is required.  VAOPGCPREC 11-95 (Apr. 7, 1995); see also Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994).

With respect to the Veteran's claim for a higher initial disability rating for PTSD, the Board notes that the Veteran was last afforded a VA examination to assess the severity of his service-connected PTSD in April 2011, over four years ago, at which point a VA examiner opined that the Veteran's symptoms were mild to moderate in severity.  Since that time, the Veteran has submitted a letter dated December 15, 2014, which was signed by both a VA psychiatrist and VA clinical social worker, and which indicates that the Veteran's symptoms have worsened to include marked impairments that, at the very least, leave him unable to obtain or maintain stable, gainful employment.  Thus, to ensure that the record reflects the current severity of the Veteran's service-connected PTSD, a more contemporaneous examination is warranted.  

Additionally, VA is required to make reasonable efforts to obtain relevant records that the claimant has adequately identified and authorized VA to obtain.  38 U.S.C.A. § 5103A(b)(1) (West 2014); 38 C.F.R. § 3.159(c)(3).  Particularly, VA must obtain relevant medical treatment or examination records at VA healthcare facilities if the claimant furnishes information sufficient to locate those records.  38 U.S.C.A. § 5103A(c)(2).  VA is held to be in "constructive possession" of VA generated records and must secure and associate all such relevant records with the claims file.  See Bell v. Derwinski, 2 Vet. App. 611, 612-13 (1992).   

A review of the claims file does not reveal any VA treatment records dated after April 2011.  However, as discussed above, a letter has been submitted by two VA clinicians indicating continued treatment through at least December 15, 2014.  As such, the Board finds that a remand is necessary to associate any outstanding VA treatment records with the Veteran's claims file.

Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate with the record any outstanding VA treatment records concerning the Veteran's PTSD, dated from April 2011 to the present.  All actions to obtain the requested records should be documented fully in the claims file.  If any records cannot be located or no such records exist, the Veteran should be so notified and the unavailability of the records should be noted in the claims file.

2.  Upon receipt of any and all additional medical records, schedule the Veteran for a VA examination to assess the current severity of his service-connected PTSD.  The entire claims file and a copy of this remand should be made available to the examiner.  

The examiner should review the treatment records associated with the file since April 2011 and provide an assessment of how the Veteran's PTSD symptoms have affected his occupational and social functioning since that time.  The examiner should make all findings necessary to apply the rating criteria, paying particular attention to assessing the severity of any PTSD symptoms.

3.  After completing the requested actions, the agency of original jurisdiction (AOJ) should undertake any additional development deemed warranted.  Thereafter, the AOJ should re-adjudicate both the PTSD and TDIU claims in light of all pertinent evidence and legal authority.  If a benefit sought is not granted, the Veteran should be furnished a SSOC and afforded an opportunity to respond before the record is returned to the Board.  (The SSOC should include consideration of the December 2014 opinion.)

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

